Filed with the Securities and Exchange Commission on February 22, 2008 1933 Act Registration File No.33-12213 1940 Act File No. 811-05037 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 307 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 308 [ X ] (Check appropriate box or boxes.) PROFESSIONALLY MANAGED PORTFOLIOS (Exact Name of Registrant as Specified in Charter) 615 East Michigan Street Milwaukee, WI53202 (Address of Principal Executive Offices, including Zip Code) Registrant’s Telephone Number, including Area Code:(414) 765-4850 Robert M. Slotky Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and Address of Agent for Service) Copy to: Domenick Pugliese, Esq. Paul, Hastings, Janofsky & Walker LLP Park Avenue Tower 75 East 55th Street New York, NY 10022 It is proposed that this filing will become effective (check appropriate box) [ ] immediately upon filing pursuant to paragraph (b) [ X ] On February 28, 2008 pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ X ] This post-effective amendment designates a new effective date for a previously filed post- effective amendment. EXPLANATORY NOTE Designation of New Effective Date for Previously Filed Amendment Post-Effective Amendment No. 299 (“the “Amendment”) was filed pursuant to Rule 485(a)(1) under the Securities Act of 1933 on December 14, 2007, and pursuant to Rule 485(a)(1) would become effective on February 27, 2008. This Post-Effective Amendment No. 307 is being filed pursuant to Rule 485(b)(1)(iii) for the sole purpose of designating February 28, 2008 as the new date upon which the Amendment shall become effective. This Post-Effective Amendment No. 307 incorporates by reference the information contained in Parts A, B and C of the Amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant certifies that this Post-Effective Amendment No. 307 to its Registration Statement meets all the requirements for effectiveness pursuant to Rule 485(b) of the Securities Act of 1933, as amended, and the Registrant has duly caused this Post-Effective Amendment No. 307 to its Registration Statement on Form N-1A to be signed on its behalf by the undersigned, thereunto duly authorized, in the in the City of Milwaukee and State of Wisconsin, on February 22, 2008. Professionally Managed Portfolios By: Robert M. Slotky* Robert M. Slotky President Pursuant to the requirements of the Securities Act of 1933, as amended, this Post-Effective Amendment No. 307 to its Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date Steven J. Paggioli* Trustee February 22, 2008 Steven J. Paggioli Dorothy A. Berry* Trustee February 22, 2008 Dorothy A. Berry Wallace L. Cook* Trustee February 22, 2008 Wallace L. Cook Carl A. Froebel* Trustee February 22, 2008 Carl A. Froebel Robert M. Slotky* President February 22, 2008 Robert M. Slotky /s/ Eric W. Falkeis Treasurer and Principal February 22, 2008 Eric W. Falkeis Financial and Accounting Officer *By: /s/ Eric W. Falkeis February 22, 2008 Eric W. Falkeis Attorney-In Fact pursuant to Power of Attorney
